MacKINNON, Circuit Judge,
concurring:
I concur in the very sound and practical construction set forth in the foregoing opinion. Any person concerned with the actual application and enforcement of laws would necessarily be concerned by the application of the relevant legislation to all point sources in agriculture — and particularly to irrigated agriculture. Concern would also lie in the congressional admission that present technology is inadequate to enable our citizens to meet the standards and deadlines the Act imposes; in passing the law, Congress was relying on the future “invention [of] new and imaginative developments that will allow us to meet the objectives of our bill.”1 In gambling parlance, Congress in enacting the law was “betting on the come.” It is relying on our citizens in the near future to develop the complex technology to meet all the law’s standards and objectives on time. The difficulty with that approach is that the hopes of Congress in this respect, like that of any gambler, might not be realized. The agency in this case, however, has shown that it takes a realistic view of both the situation and the task of meeting the difficult requirements and objectives of the Act. I . sincerely hope that the ability of the agency to issue section 402 permits — including general area permits2 — will permit it to meet the present and future compliance problems posed by the Act in a practical way.

. Comments of Senator Montoya, 117 Cong. Rec. 38808 (1971), quoted in court’s opinion at 12, reprinted in Legislative History at 1278.


. As an example, an area permit with appropriate conditions and modifications could issue for the agricultural point sources within the Grand River Irrigation District, or the watershed of the Roaring Fork River and tributaries, etc.